Judge BECTON
dissenting.
The majority opinion allows the insured, Johnny Calvin Shew, to sue his insurance company and force it to pay restitution which was assessed as a result of a criminal judgment against *643Shew. Believing that public liability insurance is designed to protect one from civil liability only, and believing that a contract insuring one against criminal liability would be void as against public policy,1 I dissent.
With his consent, Shew’s 18-month prison sentence was suspended and a probationary judgment was entered on nine specified conditions and on the further condition that Shew
(j) . . . [Reimburse the county for property which was damaged or lost due to this offense in the amount of_. This restitution shall be an [sic] addition to what insurance coverage fails to pay as a result of liability damage or if insurance refuses to pay such damages. In the event that restitution is made by this individual for the loss of this vehicle, two (2) estimates are to be given to the Probation Officer subject to approval by the Court for payment by this individual under his direction. All bills, either covered or otherwise by insurance are to be filed with the Probation Officer to demonstrate compliance with this restitution.
The relevant policy provision regarding property damage reads: “The Company will pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of . . . property damage to which this insurance applies, caused by an occurrence ...” (Emphasis in the original.) I am not convinced that Shew was “legally obligated to pay as damages” the $5,748 he paid to the Sheriffs Department. He consented to the imposition of a suspended sentence on conditions and opted voluntarily to pay the restitution. In short, he was not ordered to pay restitution; he was allowed to pay restitution.
Further, in my view, the property damage sustained by the Sheriffs Department was not “caused by an occurrence” as defined in the policy. The policy defines occurrence as “an accident, including continuous or repeated exposure to conditions, which result in bodily injury or property damage neither expected nor intended from the standpoint of the insured.” (Emphasis in original.) It is not disputed that Shew’s action, resulting in property damage to the Sheriff’s Department car, was intentional. *644Shew cannot, under the definition of occurrence, be indemnified for his own intentional acts. Cf. Insurance Company v. Roberts, 261 N.C. 285, 134 S.E. 2d 654 (1964) (the purpose of voluntary insurance is to save harmless the tortfeasor himself whereas the primary purpose of compulsory motor vehicle liability insurance is to compensate innocent victims, who have been injured by financially irresponsible motorists. Therefore, an assault is an accident when viewed from the viewpoint of the injured person, and there is no reason why the victim’s right to recover from the insurance carrier should depend upon whether conduct of its insured was intentional or negligent).
The majority’s resolution of this appeal overshadows several practical problems. First, the insurance company is not a party to the criminal action and, even if it knew about the criminal action, it could not participate. Second, although the burden of proof is more onerous in criminal cases than in civil cases (and that was not a factor here, since Shew pleaded guilty), there is usually no defense (or not as vigorous a defense) on the issue of damages at criminal trials since the criminal defendant is naturally more concerned about guilt or innocence. Third, restitution is completely within the discretion of the trial court. Defendant may be correct when it argues: “If criminal restitution is covered by insurance, ... a Homeowner’s Liability Insurance Policy could be called upon to pay restitution when an insured homeowner intentionally and criminally shoots someone on his property and restitution is provided for the victim or the victim’s family.” Fourth, although contributory negligence on the part of the Sheriffs Department could be raised in Shew’s lawsuit against the insurance company, the insurance company’s suggestion which follows, that the Sheriffs Department was not acting reasonably and prudently, graphically shows why the resolution of the contributory negligence issue should be made in a civil trial prior to any judgment of restitution in a criminal action.
The Keystone Comedy Routine, which would be funny on a movie screen but which had all the potential in the world for tragedy on the highways of Iredell County, North Carolina, all started over a minor traffic violation. Cars bumping bumpers traveling down the highway at extremely high rates of speed, cars crashing into each other in service station driveways, running road blocks attempting to be set up, and *645vehicles attempting to cut off other vehicles entering Interstate Highways, all at extremely high rates of speed, topped of [sic] by a violent crash on a narrow bridge in rural Iredell County makes most mandatory chase scenes in comedy movies pale by comparison. Yes, the Plaintiff was negligent, yes the conduct was outrageous, yes, it was willful and wanton. However, based on the Plaintiffs’ testimony, and based on the light most favorable to him, the conduct of Iredell County Sheriff’s Department was equally as willful and wanton. That, under the laws of the State of North Carolina, would constitute a good defense to a civil lawsuit if any such lawsuit had ever been instituted by the Sheriff’s Department of Iredell County.
For the foregoing reasons I vote to affirm the trial court’s Order granting summary judgment in favor of the defendant.

. See generally Couch on Insurance 2d (Rev. ed.) § 45:2.